DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10th 2020.
3.	Applicant’s election without traverse of claims 1-13 in the reply filed on November 10th 2020 is acknowledged.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18 168 660.1, filed on April 23rd 2018.
Information Disclosure Statement
5. 	The information disclosure statements (IDS) submitted on April 8th 2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
6.	Claims 1 and 4-9 are objected to because of the following informalities: 

b)	for the purpose of consistency, applicant should either choose “place” or “placing”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hahnel et al. (US 2007/0251804; “Hahnel”) in view of Christ (CA 2 560 449).
Regarding claim 1, Hahnel discloses a transfer unit (20) for transferring blister packs (3; para. [0018]) comprising:
a first transfer arm (21), which is movable between a first picking position (12), in which the first transfer arm (21) picks a first blister pack (3) from a first pick position (12), and a first placing position (13), in which the first transfer arm (21) places the first blister pack (3) in a first place position (13; para. [0032]); and
a second transfer arm (28), which is movable between a first picking position (12), in which the second transfer arm (28) picks a second blister pack (3) from a first picking position (12), and a first placing position (13), in which the second 28) places the second blister pack (3) in a first place position (13; para. [0043]);
wherein the first (21) and second transfer arms (28) are arranged on either side of a longitudinal center plane (see annotated diagram 1 below) of the transfer unit (20);
wherein each of the first (21) and second transfer arms (28) comprises a first segment (27, 33) and a second segment (25, 26, 32), wherein the first segment (27, 33) is mounted rotatably around an associated first axis (H1, H2), which is perpendicular to the longitudinal center plane (see annotated diagram 1 below);
wherein the first segment (27, 33) of each of the first (21) and second transfer arms (28) comprises a section (__) to which the second segment (25, 26, 32) is attached such that it rotates around a nonstationary second axis (S1, S2), which is substantially perpendicular to the associated first axis (H1, H2; Fig. 1), wherein a retaining element (22a, 22b, 29a, 29b) for picking and holding a blister pack (3) is arranged on the second segment (25, 26, 32);
wherein the first (21) and second transfer arms (28) are configured and actuated (para. [0034], [0036]) such that a movement of one of the first (21) and second transfer arms (28) from the first (12)picking position to the first placing position (13) and back is a combined movement (para. [0043]), which comprises at least a first rotational movement of the first segment (27, 33) and of the second segment (25, 26, 33) around the first axis (H1, H2; Figs. 1-7) and a second rotational movement of the second segment (25, 26, 33) around the second axis (S1, S2; Figs. 1-7);
S1) of the first transfer arm (21) is arranged such that, during the first rotational movement of the first segment (27) of the first transfer arm (21), the second axis (S1) of the first transfer arm (21) moves in a first plane, which intersects the first pick position (12; Fig. 1) or a lateral projection thereof along a first straight line, which is laterally offset from a center of the first pick position (12; Fig. 1); and
wherein the second axis (S2) of the second transfer arm (28) is arranged such that, during the first rotational movement of the first segment (33) of the second transfer arm (28), the second axis (S2) of the second transfer arm (28) moves in a second plane, which intersects the first pick position (12) or a lateral projection thereof along a second straight line, which is laterally offset from a center of the first pick position (12; Fig. 1).
Hahnel fails to disclose the second picking position and the second placing position.
However, Christ teaches a picking position (see annotated diagram 2 below) and a placing position (26).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the second transfer arm of Hahnel by having provided the pick position and the place position, as taught by Christ, in order to increase throughput in blister pack processing by providing additional pick and place positions.
Hahnel in view of Christ fail to disclose wherein the first pick position and second pick positions are arranged one behind the other in a longitudinal row in an 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the picking and placing positions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


    PNG
    media_image1.png
    529
    518
    media_image1.png
    Greyscale

Diagram 1

    PNG
    media_image2.png
    432
    441
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 2, Hahnel discloses wherein the first axes (H1, H2) of the first (21) and second transfer arms (28) are parallel to each other but are arranged a certain distance apart from each other (Fig. 1).
Regarding claim 3, Hahnel discloses wherein the retaining element (22a, 22b, 29a, 29b) of each of the first (21) and second transfer arms (28) comprises at least one retaining head (23, 24, 30, 31), and wherein a distance of the at least one retaining head (23, 24) of the first transfer arm (21) from the first axis (H1) of the first transfer arm (21) is greater than a distance of the at least one retaining head (30, 31) of the second transfer arm (28) from the first axis (H2) of the second transfer arm (28; Fig. 1).
Regarding claim 4, Hahnel discloses wherein the first pick position (12) is in a longitudinal direction from the first place position (13), wherein the first axis (H1) of the first transfer arm (21) is arranged in a center between the first pick position (12) and the first place position (13).
Hahnel fails to disclose the first axis is arranged longitudinally in the center.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the first axis longitudinally in the center, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Hahnel fails to disclose the second place position; and wherein the first axis of the second transfer arm is arranged longitudinally in a center between the second pick position and the second place position.
However, Christ teaches a place position (26), and wherein a first axis (M1) of a transfer arm (14) is arranged longitudinally in a center between a pick position (see annotated diagram 2 above) and the place position (26).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the second transfer arm of Hahnel 
Hahnel in view of Christ fail to disclose wherein the first pick position is farther away in a longitudinal direction from the first and second place positions than the second pick position.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the pick and place positions to provide the aforementioned dimensions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, Hahnel discloses wherein the first (21) and second transfer arms (28) are configured and actuated (para. [0034], [0036]) such that the blister packs (3) in the first pick position are picked from above by the retaining elements (22a, 22b, 29a, 29b) of the first (21) and second transfer arms (28) and is also placed from above in the first place position (Fig. 1).
	Hahnel fails to disclose the second pick position and the second place position.
	However, Christ teaches a pick position (see annotated diagram 2 above) and a place position (26).
It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was filed, to have modified the second transfer arm of Hahnel by having provided the pick position and the place position, as taught by Christ, in order to increase throughput in blister pack processing by providing additional pick and place positions.
Regarding claim 6, Hahnel discloses wherein the second segment (25, 26) of the first transfer arm (21), when in the first picking position (12), is pivoted inward relative to the longitudinal center plane (see annotated diagram 1 above), and wherein the second segment (25, 26) of the first transfer arm (21), when in the first placing position (13), is pivoted outward relative to the longitudinal center plane (see annotated diagram 1 above).
Regarding claim 7, Hahnel discloses wherein the second segments (25, 26, 32) and thus the blister packs (3) held by the retaining elements (22a, 22b, 29a, 29b) execute a rotational movement of substantially 180° around the associated second axis (S1, S2) when the transfer arms (21, 28) move from the first picking position (12) to the first placing position (13; para. [0039]).
Regarding claim 8, Hahnel discloses wherein the first segments (27, 33) execute a rotational movement of 60-180° around the associated first axis (H1, H2) when the transfer arms (21, 28) move from the first picking position (12) to the first placing position (13; Figs. 1-7; para. [0017]) or vice versa.
Regarding claim 9, Hahnel discloses Hahnel discloses wherein the first segments (27, 33) execute a rotational movement around the associated first axis (H1, H2) when the transfer arms (21, 28) move from the first picking position (12) to the first placing position (13; Figs. 1-7) or vice versa.
Hahnel fails to disclose executing a rotational movement of 120-180° around the associated first axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select this range for the purpose of relocating blister packs located in varying positions, since it has been held that where the general In re Aller, 105 USPQ 233.
Regarding claim 10, Hahnel discloses wherein the first (21) and second transfer arms (28) are actuated (para. [0034], [0036]) such that the first (21) and second transfer arms (28) execute opposite back-and-forth pivoting movements (Figs. 1-7; para. [0043]).
Regarding claim 12, Hahnel discloses wherein the retaining element (22a, 22b, 29a, 29b) of each transfer arm (21, 28) comprises at least one retaining head (23, 34, 30, 31), which is attached to the second segment (25, 26, 32) by means of at least one support arm (see annotated diagram 1 above).
Regarding claim 13, Hahnel discloses wherein the at least one support arm (see annotated diagram 1 above) is rigidly attached to the second segment (25, 26, 32; via elements 22a, 22b, 29a, 29b).
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hahnel et al. (US 2007/0251804; “Hahnel”) in view of Christ (CA 2 560 449) as applied to claim 1, and in further view of Specker et al. (EP 3 575 228 A1; “Specker”; see attached translation).
Regarding claim 11, Hahnel in view of Christ disclose wherein the first (21) and second transfer arms (28) 
Hahnel in view of Christ fail to disclose the first and second transfer arms are supported shiftably in a direction parallel to the associated first axis.
However, Specker teaches a transfer arm (3, 4) is supported shiftably in a direction parallel to the associated first axis (17; Fig. 1; para. [0041] of attached translation).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).